                               Case 16-22780        Doc 72      Filed 12/17/20   Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                     In re:    Case No.: 16−22780 − DER      Chapter: 13

Theresa Michelle Harris
Debtor


                                              DEFICIENCY NOTICE
DOCUMENT:                  71 − Motion to Withdraw Unclaimed Funds from the Court Registry in the amount of $1.217.19
                           Filed by Pearl Henry . (Attachments: # 1 Affidavit # 2 Supplement) (Maloney−Raymond,
                           Michelle)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 1/4/21.

                           1. If Ms. Henry is claiming the funds individually showing that the Deen Group, LLC is
                           dissolved, she needs to send documentation to the Court that she was the (sole owner) of
                           the Company and that she has the Authority to claim those funds as successor to the LLC.
                           She also must provide documentation that the Company was dissolved.

                           2. If Ms. Henry is claiming the funds for the Deen Group, LLC, she must provide proof
                           that she has the Authority to act on behalf of the Company and she must also provide an
                           original W−9 with the Deen Group, LLC tax identification number.

CURE:                      Please correct by the cure date shown above.

CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 12/17/20
                                                                Mark A. Neal, Clerk of Court
                                                                by Deputy Clerk, Michelle Maloney−Raymond
                                                                410−962−4373

cc:    Debtor
       Attorney for Debtor − PRO SE
       Creditor − Pearl Henry

defntc (rev. 12/12/2016)
